DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 20, 22, 31, 34, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feinberg et al. (Pub No 2016/0167312 A1) as evidenced by Izidoro et al. (NPL – Sensory evaluation and rheological behavior of commercial mayonnaise) or, in the alternative, under 35 U.S.C. 103 as obvious over Feinberg et al. (Pub No 2016/0167312 A1) in view of Izidoro et al. (NPL – Sensory evaluation and rheological behavior of commercial mayonnaise).
With regards to claim 1, Feinberg teaches an additive manufacturing method comprising a recess that is filled with support material (¶ 0075, Fig. 3A, reading upon the first material).  Feinberg teaches that the support material (first material) may be explicitly mayonnaise (¶ 0046).  Feinberg teaches causing a phase change in a region of the first material by applying focused energy to a region using a focused energy source and displacing the first material in the region with a second material (Abstract, Fig. 2, Fig 16, ¶ 0040-0043, 0046).
Izidoro tested four commercially available mayonnaises to test the effects of ingredients on the rheological behavior of mayonnaise.  All mayonnaise tested provided a yield stress less than 100 Pa with a Herschel-Bulkley Model (pg 10, 76.22-98.18).  The mayonnaise used in practicing the invention of Feinberg while not stated by Feinberg to have a Herschel-Bulkley yield stress of less than 100 Pa would inherently possess a yield stress of less than 100 Pa as evidenced by Izidoro.  
In the event that applicant disagrees with the inherency of mayonnaise to possess a yield stress less than 100 Pa it alternatively would have been obvious to one of ordinary skill in the art at the time the invention was made to use a commercially available mayonnaise such as the ones studied by Izidoro in practicing the invention of Feinberg.  As the tested mayonnaise of Izidoro possesses a yield stress in agreement with the Herschel-Bulkley model of less than 100 Pa this would read upon the claim.  It is noted that applicant’s affidavit established criticality of the 100 Pa threshold; however, this case of prima facie obviousness does not rely on selecting from a range broader than the claimed range, but rather that when using the material explicitly set forth in Feinberg it would be obvious to one of ordinary skill to utilize a commercially produced one such as those studied in Izidoro which inherently possesses the claimed property.
With regards to claim 2, Feinberg teaches that the focused energy is configured to cause a transition between fluid and solid or semi-solid states (¶ 0046). 
With regards to claim 3, mayonnaise is interpreted to read upon a soft gel of dispersed egg yolk granules.
With regards to claims 20 and 22, Feinberg teaches using mayonnaise which as evidenced by Izidoro is a Herschel-Bulkley yield stress material at yield stress below 100 Pa.  As discussed in applicant’s own specification at pg 10 ln 1-6 this means that mayonnaise has a shear stress independent of shear rate at near zero shear and exhibits a shear stress dependent only on an elastic component of the material, an inherent property of such a material.
With regards to claim 31, Feinberg teaches that the first and second material are similar materials of similar oil based dispersions (¶ 0045-0046) including mayonnaise.
With regards to claim 34, 38 and 39, Feinberg teaches displacing with an injector for the second material over time (¶ 0063-0064).

Allowable Subject Matter
Claims 4, 5, 7, 10, 13-16, 23, 26 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742